DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 2/28/2022. As directed by the amendment, claims 1 and 34 were amended, claims 2, 8-33, 36, 38-39, 41-42 and 45-46 were cancelled and new claims 50-53 were added. Thus, claims 1, 3-7, 34-35, 37, 40, 43-44, and 47-53 are presently pending in this application.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 34-35, 37, 40, 43-44 and 47-49, 51 and 53 are rejected as being unpatentable over 35 U.S.C. 103 as obvious over Skidmore (2011/0154241) in view of Rankers (2008/0300572), Graboi (2014/0251328) and O’Mahony (2005/0256444).
Regarding claim 1, Skidmore discloses a breathing assistance apparatus (device (200) shown in fig. 2 and alarm screens shown in figs. 3-6, paragraph 0025) comprising: an operating mode portion (212, fig. 2) configured to provide a respiratory support of a patient (paragraph 0026); and a display (204 and 214, with screens shown in figs. 3-6, see paragraph 0028 and fig. 2) adapted to provide visual information to a user (see paragraph 0028); wherein the display changes from a current screen to display the alarm when an alarm related to a component of the breathing assistance apparatus is activated (see paragraphs 0035 and 0036, Skidmore discloses that a detailed message may be selectively displayed in order to offer additional information or details regarding an alarm event to a clinician, in order for the detailed message of the alarm to be displayed, the screen must change from a current screen to an alarm screen, furthermore, Skidmore discloses that the icon display module 222 provide various icons and other identifiers that may communicate additional abbreviated information to a clinician, for instance “!!!”, may be represented at a corner, in order to show the icon “!!!”, the screen must change a current screen to the screen comprising the “!!!”, wherein the screen is considered as a portion of the screen that changes from a screen not having “!!!” to a screen having “!!!”, furthermore, see fig. 3, in order for the alarm display tab 302A to be shown, a screen must be changed, Skidmore further discloses in paragraph 0058 that alarm tabs associated with very high priority alarm event may be automatically expanded upon detection of the alarm event, see paragraphs 0044-0055, Skidmore further discloses in paragraph 0063, that the alarm can be used to indicate circuit disconnect, therefore, if a user address the disconnect, wherein circuit is considered a component of the breathing apparatus). Skidmore discloses that in response to multiple alarms are activated, the alarm screen is configured to display the activated alarm with a highest severity level (see paragraph 0048, Skidmore discloses that the alarm tabs 302A-D are stacked on top of one another in a hierarchical structure based on the ranking of the alarm events 304A-D displayed by the alarm tab 302A-D, the ranking is derived from alarm level and parameter priority level. For the purpose of this disclosure, the alarm tab at the top of the stack, as exemplified by alarm tab 302A, is said to display the highest ranked alarm event, wherein the highest ranked alarm event is considered as the highest severity level, furthermore, see paragraph 0078, furthermore, see fig. 6, Skidmore further discloses in paragraph 0052 that if the alarm is addressed or improved, the alarm would disappear completely, furthermore, see paragraph 0063, Skidmore discloses that the alarm can be used to indicate circuit disconnect, therefore, if a user address the disconnect, the alarm would disappear, furthermore, Skidmore discloses in paragraph 0052 that the alarm would disappear and that new alarm appeared (see full disclosure)), but fails to disclose that only one of the multiple alarms is presented to the user at a single time, wherein the only one of the multiple alarms presented to the user is an activated alarm with a highest severity level.
However, Rankers teaches an alarm interface (display for displaying the different alarms see figs. 11-14), wherein the alarm screen is a dedicated alarm screen (see figs. 11-14), wherein in response to multiple alarms being activated, only one of a multiple alarms is presented to the user at a single time, wherein the only one of the multiple alarms presented to the user is an activated alarm with a highest severity level (see figs. 11-14, paragraphs 0125-0128 and 0180, in paragraph 0180, Rankers discloses when multiple alarms are activated, the alarm interface will display the highest priority alarm, furthermore, as shown in figs. 11-14, only one alarm is shown to the user at a single given time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of Skidmore to be a dedicated alarm screen and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display only one of the multiple alarms is presented to the user at a single time, wherein the only one of the multiple alarms presented to the user is an activated alarm with a highest severity level as taught by Rankers for the purpose of providing an alternative illustration of alarm screen on the display that can easily capture the attention of the user. 
The modified Skidmore discloses that the dedicated alarm screen is configured to display an alarm related to a component of the breathing assistance apparatus and highlight a cause of the alarm (see the rejection above, in paragraph 0063 of Skidmore, Skidmore discloses an alarm for indicating circuit disconnection, to provide an alarm that indicate a circuit disconnection, the cause of the alarm is highlighted, since the alarm indicate that cause is circuit disconnect), but the modified Skidmore fails to disclose that the dedicated alarm screen is configured to display an animation of the alarm related to the component of the breathing assistance apparatus and highlight a cause of the alarm. 
However, Graboi discloses that an alarm screen is configured to display an animation of the alarm, wherein the alarm is related to the component of a breathing assistance apparatus and highlight a cause of the alarm (see paragraph 0062, Graboi discloses that the disconnection status (alarm) may be marked with icons, symbols or and/or animation for showing that a necessary hose 131 is disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have the alarm of the modified Skidmore to be in the form of an animation as taught by Graboi to provide a well-known alternative means of communicating information pertaining to an alarm to the user and for the purpose of clearly communicating the alarm to the user by making it easier for the patient/clinician to understand the alarm thereby improving patient’s safety.
After the modification, the modified Skidmore would have a display that shows only one of the multiple alarms, and an alarm screen that would show an animation of the alarm related to the component of the breathing assistance apparatus and the animation would highlight the circuit disconnect, which is a cause of the alarm, but fails to specifically disclose that the animation comprising highlighting in a visually distinctive color an affected area of the breathing assistance apparatus in an image of the breathing assistance apparatus on the display. 
However, O’Mahony teaches an interface (interface is the entire device shown in fig. 3) comprising an alarm that comprises an animation comprising highlighting in a visually distinctive color an affected area of an apparatus in an image of the apparatus on the display (the display is LCD 127, see paragraph 0055, O’Mahony discloses that the pictogram area 404 shows the affected system element, e.g., section of the blood circuit, to the user by flashing that affected section to draw the user’s attention to the source of the alarm, furthermore, the flash would be the highlighting and would have a distinctive color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the alarm related to the component of the breathing assistance apparatus of the modified Skidmore to highlight in a visually distinctive color an affected area in an image of the apparatus on the display as taught by O’Mahony for the purpose of drawing the user’s attention to the user and distinctively point out the affected area by flashing that affected area, thereby providing convenient to the user/patient and decrease the time it takes to see where the affected area is. 
	Regarding claim 6, the modified Skidmore discloses that the display is configured to illustrate information needed to remedy the alarm when the alarm is activated (see the modification with O’Mahony, the flashing in combination with the affected area would be considered as information on how to remedy the alarm, since the flashing and a specific area being affected is show would focus the user’s attention to the issue that caused the alarm). 
Regarding claim 35, the modified Skidmore discloses that the dedicated alarm screen is dedicated to present the alarm to the user so as to draw the user’s focus to an issue causing the alarm (see fig. 3 of Skidmore, alarm tabs 302A-D is displayed on the screen, and that each of the alarm tabs can be shown with an alarm level such as “high” or “!!!”, wherein each alarm tabs contains a short description of the issue causing the alarm, such as “high inspiratory pressure”, therefore, the alarm screen is dedicated to present the alarm to the user so as to draw the user’s focus to an issue causing the alarm, see paragraphs 0045 and 0047 of Skidmore, after the modification with Rankers, each of the alarm screen is modified with Rankers to become a dedicated alarm screen).  
	Regarding claim 37, the modified Skidmore discloses that in response to multiple alarms are activated, the multiple alarms are configured to be prioritized based on a predetermined modal importance (see fig. 3 of Skidmore, as shown, the alarms 302A-D are ranked using exclamation marks, based on importance, see paragraphs 0037-0038 and 0047 of Skidmore, therefore, after the modification with Rankers, the prioritizing of the alarms would be based on modal importance). 
Regarding claim 40, the modified Skidmore discloses that the animation further comprises the information needed to remedy the alarm (see the modification with O’Mahony, the flashing in combination with the affected area would be considered as information on how to remedy the alarm, since the flashing and a specific area being affected is show would focus the user’s attention to the issue that caused the alarm).
Regarding claim 43, the modified Skidmore discloses that the display is configured to display an indicator prior to changing from the current screen (see fig. 3 of Skidmore, any information on the fig. 3 (not including alarm tabs, since after the modification with Rankers, the alarm tabs become dedicate alarm screens that are generated to take up the whole screen), is considered as an indicator, furthermore, after the modification the notification can be considered as the alarm history notification as taught by Rankers, see fig. 10 of Rankers, after the modification with Rankers, there would be a main menu having everything related to the alarm including the main menu screen having “view alarm history” being shown in fig. 10).
	Regarding claim 44, the modified Skidmore discloses selecting or activating the indicator is configured to bring up a warning screen configured to display information on how to resolve a warning condition (see figs. 10-11 of Rankers, the indicator is the “view alarm history”, and the user can select the indicator to bring up alarm history (warning screen) and it would display information on how to resolve the warning condition, which is “empty reservoir”, therefore, when modified with Skidmore, the information presented would be related to the breathing assistant, similar to the info on the alarm tabs of Skidmore). 
Regarding claim 34, Skidmore discloses a breathing assistance apparatus (device (200) shown in fig. 2, paragraph 0025) that provides respiratory support to a patient, the breathing assistance apparatus comprising: a breathing assistance portion (212, fig. 2) configured to provide a respiratory support of a patient (paragraph 0026); and a display (204 and 214, see paragraph 0028 and fig. 2) adapted to provide visual information to a user (see paragraph 0028); wherein the visual information comprises one or more dedicated alarm screens (see fig. 3, alarm screens is the screen comprising 304A, 304B, 304C, and 304D, see paragraph 0044, Skidmore further discloses in paragraph 0058 that alarm tabs associated with very high priority alarm event may be automatically expanded upon detection of the alarm event, see paragraphs 0044-0055, furthermore, each of the alarm tab is considered as a “dedicated alarm screen” since the area of the screen that illustrate the alarm is considered as an alarm screen, and since the screen area is dedicated to an alarm message, it is a dedicated alarm screen), wherein a level of a detail in the one or more dedicated alarm screens provided to the user is configured to be selectable by a user of the breathing assistance apparatus (see paragraph 0060, Skidmore discloses that the alarm tab can be expanded to display possible solutions, therefore, a level of detail in the one or more dedicated alarm screens is configured to be selectable by a user of the breathing assistance apparatus), Skidmore discloses that in response to multiple alarms are activated, the alarm screen is configured to display the activated alarm related to a component of the breathing assistance apparatus with a highest severity level (see paragraph 0048, Skidmore discloses that the alarm tabs 302A-D are stacked on top of one another in a hierarchical structure based on the ranking of the alarm events 304A-D displayed by the alarm tab 302A-D, the ranking is derived from alarm level and parameter priority level. For the purpose of this disclosure, the alarm tab at the top of the stack, as exemplified by alarm tab 302A, is said to display the highest ranked alarm event, wherein the highest ranked alarm event is considered as the highest severity level, furthermore, see paragraph 0078, furthermore, see fig. 6, Skidmore further discloses in paragraph 0052 that if the alarm is addressed or improved, the alarm would disappear completely, furthermore, see paragraph 0063, Skidmore discloses that the alarm can be used to indicate circuit disconnect, therefore, if a user address the disconnect, the alarm would disappear, furthermore, Skidmore discloses in paragraph 0052 that the alarm would disappear and that new alarm appeared (see full disclosure)), but fails to disclose that only one of the multiple alarms is presented to the user at a single time, wherein the only one of the multiple alarms presented to the user is an activated alarm with a highest severity level.
However, Rankers teaches an alarm interface (display for displaying the different alarms see figs. 11-14), wherein the alarm screen is a dedicated alarm screen (see figs. 11-14), wherein in response to multiple alarms being activated, only one of a multiple alarms is presented to the user at a single time, and wherein in response to multiple alarms being activated, wherein the only one of the multiple alarms presented to the user is an activated alarm with a highest severity level (see figs. 11-14, paragraphs 0125-0128 and 0180, in paragraph 0180, Rankers discloses when multiple alarms are activated, the alarm interface will display the highest priority alarm, furthermore, as shown in figs. 11-14, only one alarm is shown to the user at a single given time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm screen of Skidmore to be a dedicated alarm screen and wherein in response to multiple alarms being activated, the dedicated alarm screen is configured to display only one of the multiple alarms is presented to the user at a single time, wherein the only one of the multiple alarms presented to the user is an activated alarm with a highest severity level as taught by Rankers for the purpose of providing an alternative illustration of alarm screen on the display that can easily capture the attention of the user. 
The modified Skidmore discloses that the dedicated alarm screen is configured to display an alarm related to a component of the breathing assistance apparatus and highlight a cause of the alarm (see the rejection above, in paragraph 0063 of Skidmore, Skidmore discloses an alarm for indicating circuit disconnection, to provide an alarm that indicate a circuit disconnection, the cause of the alarm is highlighted, since the alarm indicate that cause is circuit disconnect), but the modified Skidmore fails to disclose that the dedicated alarm screen is configured to display an animation of the alarm related to the component of the breathing assistance apparatus and highlight a cause of the alarm. 
However, Graboi discloses that an alarm screen is configured to display an animation of the alarm, wherein the alarm is related to the component of a breathing assistance apparatus and highlight a cause of the alarm (see paragraph 0062, Graboi discloses that the disconnection status (alarm) may be marked with icons, symbols or and/or animation for showing that a necessary hose 131 is disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have the alarm of the modified Skidmore to be in the form of an animation as taught by Graboi to provide a well-known alternative means of communicating information pertaining to an alarm to the user and for the purpose of clearly communicating the alarm to the user by making it easier for the patient/clinician to understand the alarm thereby improving patient’s safety.
After the modification, the modified Skidmore would have a dedicated alarm screen that would show an animation of the alarm related to the component of the breathing assistance apparatus and the animation would highlight the circuit disconnect, which is a cause of the alarm, but fails to specifically disclose that the animation comprising highlighting in a visually distinctive color an affected area of the breathing assistance apparatus in an image of the breathing assistance apparatus on the display. 
However, O’Mahony teaches an interface (interface is the entire device shown in fig. 3) comprising an alarm that comprises an animation comprising highlighting in a visually distinctive color an affected area of an apparatus in an image of the apparatus on the display (the display is LCD 127, see paragraph 0055, O’Mahony discloses that the pictogram area 404 shows the affected system element, e.g., section of the blood circuit, to the user by flashing that affected section to draw the user’s attention to the source of the alarm, furthermore, the flash would be the highlighting and would have a distinctive color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of the alarm related to the component of the breathing assistance apparatus of the modified Skidmore to highlight in a visually distinctive color an affected area in an image of the apparatus on the display as taught by O’Mahony for the purpose of drawing the user’s attention to the user and distinctively point out the affected area by flashing that affected area, thereby providing convenient to the user/patient and decrease the time it takes to see where the affected area is. 
	Regarding claim 47, the modified Skidmore discloses that the level of detail comprises step to address conditions causing the alarm as determined by the breathing assistance apparatus (see fig. 3 and paragraph 0060, Skidmore discloses expanded alarm tab 402 that is selectable from the tab 302A, and comprises an instruction 406 on how to address the conditions causing the alarm, see “CHECK PATIENT, CIRCUIT, AND ET TUBE” in fig. 4, and as stated in the rejection to claim 34, if in doubt that the alarm screen is dedicated, each of the alarm screen is modified with Rankers to become a dedicated alarm screen). 
	Regarding claim 48, the modified Skidmore discloses that after a first level of detail is displayed, the level of detail is configured to change after a user input or action (see paragraph 0057 of Skidmore, the level of detail shown in expanded tab 402 can be minimize by pressing minimization arrow 410, therefore, after the modification with Rankers, each alarm screen would have a first level of detail is displayed, and if the user addressed the alarm, the device would generate the next alarm, which would change the level of detail, since the new change is a new alarm screen). 
	Regarding claim 49, the modified Skidmore discloses that the level of detail comprises one or more operations to be performed using settings of the breathing assistance apparatus (see paragraph 0061 of Skidmore, Skidmore discloses that the hyperlink 408 in the level of detail in the expanded tab 402 is selectable, wherein the hyperlink 408 allows the clinician to “jump” to the alarm setup window 500, therefore, after modified with Rankers, each alarm screen would retain the same level of detail as taught by Skidmore). 
	Regarding claim 51, the modified Skidmore discloses that the highlighting the affected area in the visually distinctive color further comprises the affected area flashing in the visually distinctive color (see paragraph 0055 of O’Mahony and the modification with O’Mahony in the rejection to claim 34 above). 
Regarding claim 53 the modified Skidmore discloses that the highlighting the affected area in the visually distinctive color further comprises the affected area flashing in the visually distinctive color (see paragraph 0055 of O’Mahony and the modification with O’Mahony in the rejection to claim 1 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Rankers (2008/0300572), Graboi (2014/0251328) and O’Mahony (2005/0256444) as applied to claim 1 and further in view of Bathe (2012/0240927). 
Regarding claim 3, the modified Skidmore discloses an icon shown when an alarm is activated, and further discloses that a sound can be played when an alarm status is changing (paragraph 0052 of Skidmore), but fails to specifically disclose a speaker configured to be activated when the alarm is activated. 
However, Bathe teaches a breathing assistance apparatus (10, fig. 1) comprising: a speaker configured to be activated when the alarm is activated (see paragraph 0057, Bathe discloses that the alarm may be audible and emitted through the speaker and a visual alarm displayed on the display). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have a speaker configured to be activated when the alarm is activated as taught by Bathe for the purpose of providing additional alarm notification, thereby improving patient’s safety. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Rankers (2008/0300572), Graboi (2014/0251328), O’Mahony (2005/0256444) and Bathe (2012/0240927) as applied to claim 3 above, and further in view of Weinstein (2010/0024816). 
Regarding claim 4, the modified Skidmore discloses a speaker for causing an alarm and an alarm screen, but fails to disclose an alarm mute button display on the display when the alarm is activated, wherein, in response to being activated by the user, the alarm mute button display is configured to silence the speaker for a predetermined period of time.
However, Weinstein teaches an alarm mute button display on an alarm screen, wherein, if activated by the user, the alarm mute button display is configured to silence a sound generator for a predetermined period of time (see paragraph 0060, Weinstein discloses an alarm having a sound, and further discloses in paragraph 0071 that the display 604 include touch controls that allow the alarm to be silence, see fig. 8 for the alarm silence button, furthermore, since the alarm is silence with the touch of a button on the touch screen, it is inherent that the silent time set is a predetermined time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to have the alarm mute button display on an alarm screen, wherein, if activated by the user, the alarm mute button display is configured to silence the alarm as taught by Weinstein for the purpose of providing flexibility and comfort to the patient/clinician by giving the option to mute the alarm. 
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Rankers (2008/0300572), Graboi (2014/0251328), O’Mahony (2005/0256444), Bathe (2012/0240927) and Weinstein (2010/0024816) as applied to claim 4 above, and further in view of Hickle (2004/0034287). 
Regarding claim 5, the modified Skidmore discloses an alarm mute button display on the display, but fails to disclose that the alarm mute button display, in response to being activated by the user whilst the speaker is silenced, is configured to activate the speaker. 
However, Hickle teaches an alarm button, if activated by the user whilst the alarm is silenced, is configured to activate the alarm (paragraph 0034, Hickle discloses that the user 13 may depress mute key 63 to mute alarms, and depress mute key 63 a second time to unmute the alarms, mute and unmute a type of alarm would mean that the alarm would emit a sound, where the sound can be mute and unmute).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus and the alarm button of the modified Skidmore to activate the alarm when the alarm button is activated by the user whilst the alarm is silence as taught by Hickle for the purpose of providing additional flexibility and controllability to the patient/clinician by giving the option to mute the alarm and unmute the alarm. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Rankers (2008/0300572), Graboi (2014/0251328) and O’Mahony (2005/0256444) as applied to claim 1 above, and further in view of Mandro (2011/0040247).
Regarding claim 7, the modified Skidmore fails to specifically disclose that in response to the multiple alarms being addressed, the display is configured to return to the current screen.
However, Mandro teaches that in response to the alarm being cleared, the display is configured to return to a home screen (see paragraph 0294). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing assistance apparatus of the modified Skidmore to return to a home screen in response to alarm being addressed as taught by Mandro for the purpose of providing convenience to the user by allowing the apparatus to automatically return to the home screen which contains valuable information that are useful to the user instead of leaving the addressed alarm screen on after the alarm has been addressed. 
After the modification with Mandro, if the home screen is the current screen, and an alarm pops up, the dedicated alarm screen would be shown, and if the alarm is addressed then the apparatus would return back to the home screen, which is defined as “the current screen”. 
Claims 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (2011/0154241) in view of Rankers (2008/0300572), Graboi (2014/0251328) and O’Mahony (2005/0256444) as applied to claims 34 and 1, respectively, and further in view of Shanbhag (2011/0298621).
Regarding claims 50 and 52, the modified Skidmore discloses an animation showing the affected area highlighted in the visually distinctive color, but fails to disclose that the animation further comprises showing the image of the breathing assistance apparatus and zooming or panning to the affected area highlighted in the visually distinctive color. 
However, Shanbhag teaches an interface for generating alerts in a patient monitoring system, the interface comprises an animation that zooms to an affected area (see paragraphs 0020-0022 and 0039, Shanbhag discloses generating a visual alert comprises zooming at least one of the data value, an alarm text and graphical data corresponding to the physiological parameter for a predetermined time period, and the zoom-in display provides more detailed information on the irregularity observed while monitoring selected physiological parameter). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animation of highlighting the affected area of the modified Skidmore to also zoom to the affected area highlighted of the modified Skidmore as taught by Shanbhag for the purpose of providing a visual alert effect that allow a more immediate recognition of where a warning situation exists (see paragraph 0039 of Shanbhag). 

Response to Arguments
The arguments to the newly added claim limitations in claims 1, 3-7, 34-35, 37, 40, 43-44, and 47-53 have been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eu (2003/0217964) is cited to show an interface comprising an animation highlighting an affected area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU A VO/Primary Examiner, Art Unit 3785